MIKVA, Circuit Judge,
concurring . in part, dissenting in part.
I concur in the result of this case and concur in the reasoning articulated in Parts II and IIIB.
I cannot concur, however, in the reasoning of Part IIIA and therefore dissent from that section. I believe that Bradley v. School Board of the City of Richmond, 416 U.S. 696, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1974), requires us to hold that the Equal Access to Justice Act applies to this suit. Bradley squarely held that the question of fees was sufficient to keep a case open for the purpose of applying another fee statute passed by Congress. See also Knights of the Ku Klux Klan v. East Baton Rouge-Parish School Board, 679 F.2d 64 (5th Cir.1982); Heydt v. Citizens State Bank, 668 F.2d 444 (8th Cir.1982). I would therefore reverse the district court on this issue.